DETAILED ACTION
This is in response to the Patent Application filed 5/18/2020 wherein claims 1-11 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “231” in Figure 2. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 6-8 are objected to because of the following informalities:  
“the rotatable arm” (Claim 2, lines 18-19) is believed to be in error for - - the at least one rotatable arm - -;
“(1.1) when” (Claim 6, line 3) is believed to be in error for - - 
“(1.2) when” (Claim 6, line 7) is believed to be in error for - - 
“(1.3) during” (Claim 6, line 13) is believed to be in error for - - 
“the inclined groove” (Claim 6, line 14) is believed to be in error for - - the inclined sliding groove - -;
“(1.4) when” (Claim 6, line 18) is believed to be in error for - - 
“(1.5) during” (Claim 6, line 20) is believed to be in error for - - 
“(2.1) a profile” (Claim 7, line 3) is believed to be in error for - - 
“(2.2) in a design” (Claim 7, line 5) is believed to be in error for - - 
“(2.3) in the design” (Claim 7, line 8) is believed to be in error for - - a design - -;
 “the hinge point” (Claim 7, line 7) is believed to be in error for - - the cowl lip hinge point - -;
“the profile face” (Claim 8, line 2) is believed to be in error for - - a profile face - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. Rather it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737.
Applicant claims “the profile face of a sliding groove is generated by using a motion simulation software: after an introduction of a geometry configuration of the inlet and a completion of a setting of corresponding motion pairs, first, by using the throat area adjustment law and the capture area adjustment law as driving functions, respectively, a responsive displacement x of the push rod and a responsive displacement y of the cowl lip support rod are obtained through a motion simulation of an actuation mechanism, and a center profile line of the sliding groove is then fitted through configuration software based on a point cloud (x, y)”. Applicant’s specification merely repeats the claim language in Paragraphs 0032 and 0050 and does not describe nor do the drawings show any details of the software which would allow for the generation of the profile face or the software which fits the center profile line of the sliding groove.
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to generate the profile face and fit the center profile line of the sliding groove as required by the claim. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an inlet" in line 3 and “the inlet” in line 5. It is unclear if the “inlet” is the same inlet as the “supersonic inlet” recited in line 1 of claim 1 or if it is a different inlet.
Claim 1 recites the limitation "its" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 are rejected for the same reasons above based on their dependency to claim 1.
Claim 2 recites the limitation "the inlet" in line 20. It is unclear if the “inlet” is the same inlet as the “supersonic inlet” recited in line 1 of claim 1 or if it is a different inlet.
Claim 2 recites the limitation "its" in lines 24 and 36. There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 5-11 are rejected for the same reasons discussed above based on their dependency to claim 2.
Claim 4 recites the limitation "a translation section" in line 4.  It is unclear if the “translation section” is the same translation section” recited in line 3 of claim 4 or if it is a different translation section.
Claim 6 recites the limitation "the inlet" in lines 11, 13, 21, and 22. It is unclear if the “inlet” is the same inlet as the “supersonic inlet” recited in line 1 of claim 1 or if it is a different inlet.
Claim 6 recites the limitation "the maximum Mach number" in line 18. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the minimum" in line 19. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the inlet" in lines 3, 4, and 6. It is unclear if the “inlet” is the same inlet as the “supersonic inlet” recited in line 1 of claim 1 or if it is a different inlet.
Claim 7 recites the limitation "the inlet” in line 3. It is unclear if the “inlet” is the same inlet as the “supersonic inlet” recited in line 1 of claim 1 or if it is a different inlet.
Claim 7 recites the limitation "the throat area adjustment law" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the capture area adjustment law" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected for the same reason above based on its dependency to claim 7.
Claim 9  recites the limitation "a translation section" in lines 3-4. It is unclear if the “translation section” is the same translation section” recited in lines 2-3 of claim 9 or if it is a different translation section.
Claim 10 recites the limitation "a translation section" in lines 3-4. It is unclear if the “translation section” is the same translation section” recited in lines 2-3 of claim 10 or if it is a different translation section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kutschenreuter, Jr. (US 5,301,901) in view of Miles (US 3,265,331).
Regarding Independent Claim 1, Kutschenreuter teaches (Figures 1-4B) a supersonic inlet (at 10) with synchronous adjustment of a capture area (the area within 24; see Figure 1) and a throat area (at 35), comprising 
a first stage compression surface (at 20) located on an inner side (see Figures 1-4B) of an entrance of an inlet (at 10), 
a second stage compression surface (at 42) extending backward from (see Figures 1-4B) the first stage compression surface (20), 
a cowl lip (11, 26) located on an outer side of (see Figure 1) the entrance of the inlet (10), 
a movable throat section (at 35) downstream of the second stage compression surface (at 42);
a movable diffuser section (22) hinged on a rear end (see Figures 1-4B) of the movable throat section (the downstream end of 42) and extending backward (see Figures 1-4B),
the cowl lip (11, 26) comprises a fixed cowl section (at 11) located on the rear end (see Figure 1) and rotatable cowl section (at 26) hinged on (see Figure 1) a front end of the fixed cowl section (11) and extending forward, the rotatable cowl section (26) may rotate inward or outward around its hinge point (see Figure 1) with the fixed cowl section (11).
Kutschenreuter does not teach a movable inner contraction section hinged on a rear end of the second stage compression surface and extending backward and a movable throat section hinged on a rear end of the movable inner contraction section and extending backward.
Miles teaches (Figures 1-2) a supersonic inlet (see title and Figure 2) including a movable inner contraction section (at 34a) hinged (at 31) on a rear end (see Figure 2) of the second stage compression surface (30) and extending backward (toward 34b; see Figure 2) and a movable throat section (at 34b, 34c; see Figure 2) hinged (via 36a-36c) on a rear end (see Figure 2) of the movable inner contraction section (34a) and extending backward (toward 52; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kutschenreuter to include the movable inner contraction section hinged on a rear end of the second stage compression surface and extending backward and movable throat section hinged on a rear end of the movable inner contraction section and extending backward, as taught by Miles, in order to have a variable geometry inlet having optimum airflow pressure recovery and improved operation (Column 3, lines 7-17 of Miles) and to obtain improved inlet-engine airflow matching (Column 5, lines 15-69 of Miles).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kutschenreuter, Jr. (US 5,301,901) in view of Miles (US 3,265,331) as applied to claim 1, and further in view of Foote (US 3,456,664).
Regarding Claim 4, Kutschenreuter in view of Miles teaches the invention as claimed and as discussed above. Kutschenreuter in view of Miles does not teach, as discussed so far, wherein a rear end of the movable diffuser section is connected to a translation section, a front end of the translation section is hinged to the rear end of the movable diffuser section, and rear end of a translation section is limited by a translation limiting groove extending forward and backward.
Foote teaches (Figures 1-14) a rear end (the downstream end of 21) of a movable diffuser section (21) is connected to a translation section (22, 23), a front end (the upstream end of 22; see Figures 1 and 3) of the translation section (22, 23) is hinged (at 27) to the rear end (the downstream end of 21) of the movable diffuser section (21), and a rear end (the downstream end of 23) of a transition section (22, 23) is limited by a translation limiting groove (34; see Figures 1 and 3) extending forward and backward (see Figures 1 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kutschenreuter in view of Miles to include the rear end of the movable diffuser section be connected to a translation section, a front end of the translation section being hinged to the rear end of the movable diffuser section, and a rear end of a translation section being limited by a translation limiting groove extending forward and backward, as taught by Foote, in order to provide a throat area that is only a small fraction of the capture area or of the area at the outlet of the subsonic diffuser and to achieve suitable subsonic diffuser divergence angles for efficient diffusion (Column 1, lines 41-64 of Foote).


Allowable Subject Matter
Claims 2-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not teach in combination with the other limitations of the independent claim: “a cowl lip support rod connecting the inclined sliding groove and the rotatable cowl section . . . one end of the cowl lip support rod is provided with a slider located in the inclined sliding groove, and the other end of the cowl lip support rod is connected to the rotatable cowl section” (Claim 2, lines 7-15).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references teaching supersonic inlets having movable compression surfaces, a movable throat section, and/or a movable a diffuser section.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741